United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 November 8, 2006

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 05-61091
                          Summary Calendar


DAVID FERNELLI SACHICA RODRIGUEZ,

                                    Petitioner,

versus

ALBERTO R. GONAZLES, U.S. ATTORNEY GENERAL,

                                    Respondent.

                        --------------------
               Petition for Review of an Order of the
                    Board of Immigration Appeals
                         BIA No. A78 600 034
                        --------------------

Before JOLLY, DENNIS, and CLEMENT, Circuit Judges.

PER CURIAM:*

     David Fernelli Sachica Rodriguez (Sachica), a native and

citizen of Colombia, petitions this court to review the decision

of the Board of Immigration Appeals (BIA) affirming without

opinion the immigration judge’s (IJ) denial of his application

for asylum and withholding of removal.

     Sachica argues that the IJ applied the wrong legal standard

and erroneously determined that he did not suffer past

persecution and did not have a well-founded fear of future

persecution.

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                          No. 05-61091
                               -2-

     Sachica’s asylum claim is based on his numerous contacts

with various guerrilla groups, which occurred while he was flying

missions for National Helicopters of Colombia.   We conclude from

a review of the record that the BIA’s decision is supported by

substantial evidence, and the record does not compel a conclusion

contrary to the IJ’s findings that the encounters with the

guerrillas do not rise to the level of persecution and that

Sachica failed to show a well-founded fear of future persecution.

See Eduard v. Ashcroft, 379 F.3d 182, 187 (5th Cir. 2004);

Mikhael v. INS, 115 F.3d 299, 304 (5th Cir. 1997).

     The petition for review is DENIED.   Sachica’s motion for

appointment of counsel is also DENIED.